Citation Nr: 1602358	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

2.  Entitlement to an initial compensable disability evaluation for status posterior right thigh contusion with residual localized numbness.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2015, this matter was last before the Board, at which time it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss in order to attempt to obtain a June 2013 VA audiogram.  However, a review of the record shows that the audiogram was not obtained, but rather duplicate audiology records.  Also, a November 2015 VA Form 27-0820, Report of General Information, documents the search for VA audiometric testing in CAPRI which was negative and contact with a Veterans Health Administration employee who indicated that she did not see a June 2013 audio test.  However, as a VA treatment record dated in June 2013 indicated that the audiogram results were entered into NOAH, the Board cannot make a determination at this time that the record does not exist or that further efforts to obtain the evidence would be futile.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Regarding the increased rating claim, on remand the Veteran was scheduled for a VA examination and did not report.  However, a copy of the notice informing the Veteran of the date, location and time of the examination is not associated with the record and it cannot be determined whether he was properly notified of the examination.  Moreover, the Veteran called on September 30, 2015 to request that his "hearing" be rescheduled.  There is no indication that he was scheduled for a hearing with VA personnel and he had withdrawn his request for a hearing before the Board.  Accordingly, it appears that he may have been attempting to reschedule his VA examination.  In light of the above, the Veteran should be afforded another opportunity to appear for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the specific clinical findings from the VA audiological evaluation, including the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition test were measured using the Maryland CNC test (audiometrics/audiograms) from the test that was entered into NOAH on June 27, 2013.  

See VA audiology addendum dated June 27, 2013, noting "Audiogram entered into NOAH."  [Note: it may be necessary to contact the VA medical facility directly to obtain copies of the test results].

2.  If new evidence indicates an increase in the severity of the Veteran's service-connected bilateral hearing loss, schedule him for a VA audiological examination to assess the current severity of his bilateral hearing loss.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of the service connected right thigh disability.  The examiner should review the claim file, including this REMAND.  

With respect to any related limitation of motion, the examiner should express, in terms of the degree of additional range-of-motion loss, any limitation of function of such right leg joint due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

The examiner should identify the current manifestations and degree of severity of associated peripheral nerve dysfunction (i.e., mild or moderate, or severe to complete paralysis).

4.  If the Veteran does not report for the examination, associate with VBMS a copy of the letter sent to him by the Veterans Health Administration informing him of the date, time and location of the examination.

5.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case. A n appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




